DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 02/16/2022 has been entered. Claims have been canceled. Claims 6-17 have been added. Claims 1-17 are still pending in this application.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takezawa (US 20190260905).

Regarding claim 1, Takezawa teaches a facsimile (fig. 1) comprising: 
a memory to store a plurality of pieces of image information (150 in fig. 2); and 
circuitry configured to identify unprocessed information, among the plurality of pieces of image information (p0025: selects an unprinted facsimile document..), 
the unprocessed information being pieces of information on which particular processing has not been performed (fig. 5: unread documents)
enable specific processing to be performed collectively on a plurality of pieces of the unprocessed information, and perform the specific processing collectively on the plurality of pieces of the unprocessed information (p0025: unprinted facsimile document selected by the processor 180 is previewed on the display 110. fig. 5: select all and print and fig. 6 and p0040:  FIG. 6 is a diagram showing an example of the facsimile documents previewed in a thumbnail form and 300 print). 

Regarding claim 3, Takezawa teaches the facsimile of claim 1, wherein the plurality of pieces of image information stored in the memory is grouped into a plurality of groups (p0029: first light-emitting device 161 may display the number of facsimile documents that are in an unprinted state and are stored in the storage device 150. The second light-emitting device 162 may display the number of facsimile documents that are in an unread and unprinted state and are stored in the storage device 150), and the circuitry enables the specific processing to be performed collectively on the unprocessed information belonging to one or more groups among the plurality of groups (p0039: 320 is pressed for operation, the display controller 183 displays a list of the icon images and p0037: print button 300 is pressed for operation, the print controller 182 uses the printer 130 to print the unprinted facsimile document). 

Regarding claim 4, the claim is method claim corresponding the system claim 1, therefore it is rejected for the same reason claim 1. 

Claim 5 has been analyzed and rejected with regard to claims 1 and in accordance with Takezawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0023].
 
Claim 5 has been analyzed and rejected with regard to claim 6 and in accordance with Takezawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0023]. 

Regarding claim 6, Takezawa teaches the facsimile of claim 1, wherein the specific processing includes at least one of transmission processing or print processing (fig. 5: 300 in print).

Regarding claim 7, Takezawa teaches the facsimile of claim 1, wherein the circuitry is further configured to: update a flag corresponding to a piece of image information of the plurality of pieces of image information in response to the particular processing being performed on the piece of image information; and identify the unprocessed information according to the flag (p0026: The unread information may be flag information indicating an unread state or an already-read state).

Regarding claim 8, Takezawa teaches the facsimile of claim 1, wherein the memory is further configured to store a table associating a file name of a piece of image information of the plurality of pieces of image information with at least one of a storage destination folder of the piece of image information, a read state of the piece of image information, a reception date, a reception time, a sender, or a number of pages included in the piece of image information (fig. 5).

Regarding claim 10, (New) Takezawa teaches the control method of claim 4, wherein the specific processing includes at least one of transmission processing or print processing (print 300 in fig. 5).

Regarding claim 11, (New) Takezawa teaches the control method of claim 4, further comprising: updating a flag corresponding to a piece of image information of the plurality of pieces of image information in response to the particular processing being performed on the piece of image information, and wherein the identifying the unprocessed information includes identifying the unprocessed information according to the flag (fig. 5: unread and p0026: The unread information may be flag information indicating an unread state or an already-read state).

Claim 15 has been analyzed and rejected with regard to claim 7 and in accordance with Takezawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0023]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa as applied to claim 1 above, and further in view of Yoshida (US 8793586).

Regarding claim 2, Takezawa teaches the facsimile of claim 1, wherein the circuitry is further configured to: accept an operation on a graphical user interface component (fig. 5); enable the specific processing to be performed collectively on the plurality of pieces of the unprocessed information in response to accepting the operation on the graphical user interface component (fig. 5: preview and print);
Takezawa does not teach control the graphical user interface component to be in a first mode during a time period in which the operation on the graphical user interface component can be accepted; and control the graphical user interface component to be in a second mode, which is different from the first mode, during a time period in which the operation on the graphical user interface component cannot be accepted. 
Yoshida teaches control the graphical user interface component to be in a first mode during a time period in which the operation on the graphical user interface component can be accepted ((fig. 15: 1502 enabled when document is selected); and control the graphical user interface component to be in a second mode, which is different from the first mode, during a time period in which the operation on the graphical user interface component cannot be accepted (fig. 14: 1502 disabled when nothing is selected). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takezawa, and to include control the graphical user interface component to be in a first mode during a time period in which the operation on the graphical user interface component can be accepted; and control the graphical user interface component to be in a second mode, which is different from the first mode, during a time period in which the operation on the graphical user interface component cannot be accepted, in order to permitting or inhibiting predetermined processing in the user interface window in accordance with a designated function. 

Claims 9, 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa as applied to claims 4,5 above, and further in view of Aritomi (US 9041961).
Regarding claim 12, Takezawa does not teach the control method of claim 4, further comprising: associating a file name of a piece of image information of the plurality of pieces of image information with at least one of a storage destination folder of the piece of image information, a read state of the piece of image information, a reception date, a reception time, a sender, or a number of pages included in the piece of image information.
Aritomi teaches the control method of claim 4, further comprising: associating a file name of a piece of image information of the plurality of pieces of image information with at least one of a storage destination folder of the piece of image information, a read state of the piece of image information, a reception date, a reception time, a sender, or a number of pages included in the piece of image information (411 file name in fig. 4c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takezawa, and to include associating a file name of a piece of image information of the plurality of pieces of image information with at least one of a storage destination folder of the piece of image information, a read state of the piece of image information, a reception date, a reception time, a sender, or a number of pages included in the piece of image information, in order to sort files.

Claim 16 has been analyzed and rejected with regard to claim 12 and in accordance with Takezawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method [p0023]. 

Claim 17, (New) Takezawa in view of Aritomi teaches the non-transitory computer-executable storage medium of claim 5, wherein the method further comprises: sorting the plurality of pieces of image information into folders based on a sort rule, in response to receiving the plurality of pieces of image information (Aritomi: abstract).
The rational applied to the rejection of claim 15 has been incorporated herein.

Regarding claim 9, (New) Takezawa in view of Aritomi teaches the facsimile of claim 1, wherein the circuitry is further configured to: sort the plurality of pieces of image information into folders based on a sort rule, in response to receiving the plurality of pieces of image information (Aritomi: abstract).
The rational applied to the rejection of claim 15 has been incorporated herein.
.
Regarding claim 13, (New) The structural elements of apparatus claim 9 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 9.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677